Citation Nr: 1506365	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes and service-connected prostatitis and epididymitis. 

3. Entitlement to a rating in excess of 10 percent for epididymitis. 

4. Entitlement to a compensable rating for cardiac arrhythmia. 

5. Entitlement to a compensable rating for thoracic outlet syndrome with left ulnar nerve impairment, status post first rib resection (thoracic outlet syndrome).

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

7. Entitlement to service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1988.

Issues #1-5 come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). As explained in the prior remand, the TDIU claim is considered to be part and parcel of the increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2014, the RO denied a claim of service connection for CAD. 

In February 2011, the Board remanded this claim for further development. 

As noted in the prior remand, the issue of entitlement to a waiver of recovery of severance pay in the amount of $32, 722.27 has been raised by the record several times (see, for example, April 2014 statement most recently), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The evidence of record is found to be at least in equipoise as to whether ED is related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for ED have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). See also, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (explaining a third way to establish the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology). 

Here, the Veteran is competent to state that he has ED and it is confirmed by several VA medical records (see January 2008 VA examination report as well as 2008 and 2009 VA records). The initial element of service connection has been met. Shedden, 381 F.3d at 1167. 

The Veteran and his wife wrote to VA in February 2009 stating that he had ED in service; the Veteran essentially asserted that he failed to report this problem for many years because it was such a personal affliction. The Veteran has provided corroborated and competent evidence of in-service incurrence of ED during service; an in-service disease is demonstrated. See 38 U.S.C.A. § 1154(a) (West 2014); Shedden, 381 F.3d at 1167.

The Veteran is service-connected for recurrent prostatitis and epididymitis. A review of service treatment records shows that he had other documented problems of chronic prostatitis, epididymitis (status post excision), and chronic orchitis (see February 1988 report of medical examination). A March 1988 Medical Evaluation Board report stated he began to "develop some discomfort following intercourse." By the time of the March 1988 evaluation, his genitalia had some tenderness upon examination. VA examination reports from 1988 and 1991 do not note tenderness, but the 1991 report does note abnormal adult genitalia. There are some 2008 and 2009 VA records stating that he only had ED for five years due to diabetes mellitus, but no further explanation is given. 

In considering the record in its totality, the Board finds the evidence is at least in equipoise as to whether the current ED had its onset in service.  The Veteran and his wife are competent to report what they have observed regarding the disability. While the VA records do show some inconsistency as to onset, the service treatment records and VA examination report created recently service also support the assertions of the Veteran and his wife.  Resolving reasonable doubt in the Veteran's favor, service connection for ED is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for ED is granted. 


REMAND

In January 2008, the Veteran submitted an authorization and consent form for VA to request records from several entities, to include UMass Hospital in Worcester, Massachusetts, and VA facility in Raleigh, North Carolina.  He stated that these records pertained to a heart disability.  Such records are not in the file.  Also, in a February 2009 statement, the Veteran stated he was unable to get records from Dr. H.'s office (pertaining to diabetes mellitus), but that those records might be retrieved through Borgess Medical Center in Kalamazoo, Michigan. On remand, VA records should be retrieved and the Veteran should be sent new authorization and consent forms for the UMass facility and Borgess Medical Center. 38 C.F.R. § 3.159(c) (2014). 

Many VA records in the file reference the Veteran's claim for Social Security Administration (SSA) benefits (see January 2009 and October 2009 VA records as well as a June 2010 VA social work note). On remand, these records should be requested. Id. 

The prior remand directed that the claim of service connection for CAD be adjudicated. In May 2014, the RO denied this claim. The Board finds the July 2014 statement of the Veteran to be a notice of disagreement regarding that decision. A statement of the case (SOC) should be issued. Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board will defer from evaluating the increased rating claim for arrhythmia until all reasonable attempts to obtain the outstanding records have been undertaken.

Regarding epididymitis, the last VA examination was in 2008 and this report showed the Veteran did not have cardiovascular symptoms (the Veteran did have such symptoms, although the record is unclear as to which are related to the current service-connected arrhythmia disability). A new VA examination is requested. Id. 

For the thoracic outlet syndrome, there has been some treatment of the left upper extremity since the last VA examination (see 2008-2010 records). As of the present time, the Board does not see that the Veteran has filed a notice of disagreement with the May 2014 RO rating determination denying service connection for the bilateral shoulders. However, there are some records stating the Veteran has left upper extremity (LUE) problems due to a stroke (an August 2010 VA neurologist record noted LUE weakness, but determined the Veteran did not have a stroke).  The examiner should clearly identify all manifestations attributable to the thoracic outlet syndrome, and also point out any symptomatology deemed to be attributable to nonservice-connected disorders.  If the symptoms of the various disorders cannot be distinguished then all symptomatology is to be considered as a component of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.159(c)(4) (2014).

Finally, after all other adjudication is complete; VA should obtain an opinion regarding TDIU. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Retrieve VAMC Raleigh records for the Veteran from September 2007. If unavailable, provide documentation in the file and communicate this to the Veteran. See 38 C.F.R. § 3.159(e) (2014). 

2. With any necessary assistance from the Veteran, request records from include UMass Hospital in Worcester, Massachusetts, and Borgess Medical Center in Kalamazoo, Michigan.  Ensure compliance with § 3.159(e). 

3. Request all SSA records, including decisions and records considered in those decisions. Ensure compliance with § 3.159(e). 

4. Send the Veteran a TDIU application form with a request that he complete the form. 

5. Furnish an SOC addressing the issue of entitlement to service connection for CAD and provide notice to the Veteran. He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected and not granted, then the issue should be returned to the Board for further appellate consideration. 

6. After the above development and adjudication of the claim of service connection for CAD is completed, schedule the Veteran for a VA examination by a cardiologist for an evaluation and opinion regarding the nature and severity of the service-connected arrhythmia. The report should reflect that the claims file has been reviewed. 

Regardless of whether an appeal is perfected for CAD, the examiner must provide an opinion which specifically addresses the effects of the service-connected arrhythmia. If the examiner cannot separate the two disabilities, he or she should state this fact and provide an explanation for the conclusion reached. If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide reasons why this is so; and state whether there is additional evidence that would permit the needed opinion to be provided.

7. Schedule the Veteran for a VA examination for epididymitis. The report should reflect that the claims file has been reviewed. 

All pertinent symptoms should be assessed, to include any renal or voiding dysfunction, as well as urinary frequency. The examiner should provide support for all conclusions reached in the report. 

8. Schedule the Veteran for a VA examination for thoracic outlet syndrome. The report should reflect that the claims file has been reviewed. 

All pertinent neurological symptoms of the left upper extremity should be assessed, to include whether there is any paralysis and/or the presence of neuralgia or neuritis. The examiner should provide support for all conclusions reached in the report. 

9. After the above development is completed, send the file to an examiner for an opinion regarding TDIU. The examiner should note the Veteran's education, as well as his past work experience. The examiner should comment as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. A complete rationale for any opinion is requested. 

If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

10. Readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The Veteran is placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


